Opinion by
Mr. Justice Trunkey :
Ward’s deed is dated June 1, 1874, and is on its face subject to the rights of the city to the use of that portion of the premises taken and necessary for the bridge. He has been in possession of the premises since the execution of his deed.
In 1881 he became a party to the lease, in which he covenanted to pay rent and to deliver up the premises to the city at the end of the term. Before he accepted the lease he knew all the facts, saw an advertisement for a public sale, attended the sale, and became the highest bidder for the lease.
Prior to the advertisement, the commissioner of city property had demanded rent from Ward, on the ground that the city owned the land; the commissioner claimed that the city was the owner.
The assertion at the argument that the city threatened Ward that, unless he should accept a lease, a powerful corporation would be put into possession, is a mistake. Ward testifies that the commissioner told him the city had received an offer from *238such corporation for the use of tho premises. But the offer was not accepted; on the contrary, the lease was sold at auction to Ward himself.
There is no evidence that the city officer made false statements respecting the title, or that he made threats or menaces, or that he threatened to convey or lease to another person, before Ward could consult and advise with others, or that Ward was imbecile. The testimony discloses no sign of coercion. In fact, Ward knew what the title was, and preferred taking a lease to resisting the adverse claim. He does not say that it was told him or that he believed that a lessee under the city would have a better right to possession than the city, or could take it by force. Nor is there anything to show a mistake, that is, “some unintentional act or omission or error, arising from ignorance, surprise, imposition, or misplaced confidence.”
Where an ignorant, imbecile, and timid old man has been induced to take a lease of his own land, by misrepresentation and threats, tire proof of such misrepresentation and threats need not be very strong. Robins v. Kitchen, 8 Watts, 390.
If one who has no right induces the owner who is in possession to become his tenant, it will require little proof of fraud, or threats, or imbecility, or some undue influence, to dissolve the relation of landlord and tenant, and put the tenant into the situation in which he was before he was induced to sign the lease. Hockenbury v. Snyder, 2 Watts & S. 240.
As a general rule it is incontrovertible that a lessee is not permitted to impeach, or in any wmy to call into question, the title of his landlord, except he has been guilty of fraud, misrepresentation, or unfair dealing in the transaction. And the exception is more stringently applicable where the owner or tenant in possession takes the lease. It matters not whether the deception practised is voluntary falsehood or is simple mistake, for the immunity it confers springs, not so much from the fraud of the lessor, as from the wrong which the deception would work upon the rights of the lessee. Baskin v. Seechrist, 6 Pa. 154.
But deception is not to he inferred without any evidence; neither is mistake. If the lessee was in possession at the time the lease wa$ executed, and the lessor had no title or right of *239possession, tbe lessee may resist proceedings to turn bim out, because the landlord, if he fails, is in no worse condition than he was before the lease. In order, however, to give the tenant this right, it is necessary to prove that he accepted the lease in mistake, or was induced to accept it by some fraud or misrepresentation. A lease given in good faith by one party and accepted by another with his eyes open is valid and binding on both. The mere fact that the tenant has a better title than his landlord does not of itself raise the presumption that the lease was a fraud, or accepted by mistake. Thayer v. Society of United Brethren, 20 Pa. 60.
The case was for recovery of possession; its doctrine could not apply with less force in a proceeding to collect rent.
The same rule extends to a tenant holding over, as to a tenant within the stipulated term. Taylor, Land. & T. § 705.
Judgment affirmed.